Citation Nr: 0212404	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  96-42 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active military service from October 1952 to 
October 1954.  His Form DD 214 reflects that he had no 
foreign or overseas duty and that his most significant duty 
assignment was in the infantry.  

In May 1980, the Board of Veterans' Appeals (Board) denied 
service connection for the cause of the veteran's death.  In 
February 1986, the Board denied the claim because a new 
factual basis had not been presented.  

After another application to reopen that claim, received in 
March 1996, was denied by the Winston-Salem, North Carolina, 
Department of Veterans Affairs (VA) Regional Office, the 
appellant perfected an appeal to the Board.  In March 1998 
the Board determined that in light of laws and regulations 
that had been enacted or amended since the February 1986 
Board decision, the claim would be considered de novo.  The 
Board remanded the case in March 1998 for further 
development.  The case was returned to the Board in August 
2002.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issue decided herein have been obtained.  

2.  The veteran died in May 1978 from the effects of 
mesothelioma of the lung.  

3.  At the time of the veteran's death, service connection 
was in effect for residuals of a hemilaminectomy for a 
herniated nucleus pulposus (HNP) at L5-S1 and a varicosity of 
the skin of the left scrotum.  

4.  Mesothelioma of the lung was not present in service or 
until many years thereafter, and was not etiologically 
related to service or a service-connected disability.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issue on 
appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant. 

The record reflects that the veteran has been informed of the 
requirements for the benefit sought on appeal.  A letter was 
sent to the appellant and her representative in October 2001 
informing them of the VCAA, the information required from the 
appellant to enable the RO to obtain additional information 
and evidence in support of the claim, and the assistance that 
VA would provide in obtaining evidence and information in 
support of the claim.  The record also reflects that the RO 
has obtained pertinent treatment records and undertaken 
appropriate development to determine if the mesothelioma of 
the lung was etiologically related to radiation exposure.  

The appellant has also submitted general medical information 
about the risks of developing cancer from radiation, 
particularly from X-ray studies.  

In sum, the facts relevant to this claim have been properly 
developed and no further action is required to comply with 
the provisions of the VCAA or the implementing regulations.  
Accordingly, the Board will address the merits of the 
appellant's claim.

Factual Background

A September 1952 letter from a clerk of the Selective Service 
System indicates that the veteran had an X-ray study of his 
lumbar spine and pelvis in September 1952.  

The veteran underwent a number of X-rays of his chest and low 
back during military service but no X-rays or examinations 
during service revealed any pathology of the veteran's lungs.  

X-rays were taken of the veteran's chest and lumbosacral 
spine on VA examinations in December 1954, January 1956, and 
January 1961.  During VA hospitalization in May 1956, X-rays 
were taken of his chest and pelvis.  

The veteran underwent VA hospitalization in February 1978 for 
a complaint of chest pain of two weeks' duration.  A chest X-
ray revealed fluid in the left lung and apparent scalloped 
irregularities of the pleura.  Studies revealed mesothelioma 
of the parietal pleura of the left lung and the diaphragm.  
The discharge diagnoses included left pleural mesothelioma.  

He again underwent VA hospitalization in March 1978 and was 
readmitted in April 1978 after becoming weaker and it was 
during this hospitalization that he expired.  An autopsy 
revealed malignant mesothelioma of the left pleura with 
extension into the left lung, heart, and diaphragm.  The 
final diagnosis was malignant mesothelioma of the left 
pleura.  

The death certificate reflects that the veteran died in May 
1978, at the age of 50, from the effects of mesothelioma of 
the lung. 

In statements in August and September 1983 and in February 
1985, as well as in her March 1996 application to reopen the 
claim for service connection for the cause of the veteran's 
death, the appellant reported her opinion that her husband 
was overexposed to radiation from numerous inservice and 
postservice VA X-rays. 

Submitted with the appellant's March 1996 application to 
reopen was information from a medical text, Cancer - 
Principles & Practice of Oncology (4th Ed. 1993) and 
information distributed by the American Cancer Society.  The 
relevant portions of the medical text, which were 
highlighted, indicate that no asbestos exposure could be 
documented in about 30 to 50 percent of cases of 
mesothelioma.  Only about 25 cases of pleural and peritoneal 
mesothelioma had developed after therapeutic irradiation.  
Malignant pleural mesothelioma most commonly developed in the 
fifth to seventh decade, with the median age being 60.  Men 
were affected five times more often than women.  

The relevant highlighted portions of information pamphlets 
from the American Cancer Society indicate that X-rays were a 
form of ionizing radiation and that even with low doses, 
cancer could be a delayed effect.  Excessive exposure 
increased the risk for cancer.  Radiation exposure, even from 
small doses used in diagnostic X-rays could have a cumulative 
effect.  The cancer risk was greater the younger the patient 
was when exposed to X-rays.  A latent period of a few to many 
years could elapse between the exposure and the appearance of 
cancer.  With respect to malignant mesothelioma, a number of 
years usually elapsed between asbestos exposure and the 
development of mesothelioma.  

In July 2000 the Director of VA Health Physics Program 
provided an estimate of the veteran's radiation dose, based 
upon conservative assumptions, of 13 rads.  

Later in July 2002, the VA Chief of Public Health and 
Environmental Hazards Officer noted that the dose estimate of 
13 rads was based on exposure from X-ray examinations but 
that asbestos was the predominant cause of mesothelioma, 
although some cases following therapeutic radiation had been 
reported.  The veteran's estimated radiation exposure was 
relatively low in comparison to doses used for radiation 
therapy.  Thus, it was unlikely that the veteran's 
mesothelioma could be attributed to X-ray examinations 
associated with his service-connected disability.  

In August 2000 the VA Director of Compensation and Pension 
Service reported that in view of the opinions obtained, and 
following review of the entire evidence, it was felt that 
there was no reasonable possibility that the veteran's 
disability was the result of the radiation exposure alleged.  

In VA Form 21-4138, Statement in Support of Claim in January 
2001, the appellant stated that to her knowledge the veteran, 
who was a supply specialist stationed in the Continental 
United States, had not been exposed to asbestos during 
service because he never remembered nor mentioned any such 
exposure.  She also indicated that his postservice employment 
was such that he most likely would not have been exposed to 
asbestos.  She specifically stated that her claim was based 
solely upon his radiation exposure due to X-rays studies.  

Analysis

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110 (West Supp. 
2001).  

Service incurrence or aggravation of a malignant tumor may be 
presumed if it is manifested to a compensable degree within a 
year of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2001).  
Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d) (2001).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death, or be etiologically related 
thereto. For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that is 
causally shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (2001).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2001).  

The veteran died in May 1978 from the effects of mesothelioma 
of the lung and at the time of his death, service connection 
was in effect for residuals of a hemilaminectomy for a 
herniated nucleus pulposus (HNP) at L5-S1 and a varicosity of 
the skin of the left scrotum.  

The appellant does not contend nor is there evidence 
suggesting that the veteran was exposed to asbestos during 
service, that he had mesothelioma of the lung during active 
military service or that he manifested mesothelioma of the 
lung within one year of his discharge from service.  

The appellant does contend that the mesothelioma developed as 
a result of radiation exposure coincident to X-ray studies in 
service and post-service X-ray studies for the veteran's 
service-connected low back disability.

The Board notes that the provisions authorizing presumptive 
service connection on a radiation basis are only applicable 
to veterans who participated in atmospheric nuclear testing, 
participated in the occupation of Hiroshima or Nagasaki, 
Japan, or were interned in Japan during World War II and had 
an opportunity for exposure to radiation similar to those who 
participated in the occupation of Hiroshima or Nagasaki.  See 
38 C.F.R. § 3.309(d) (2001)

However, mesothelioma is a potentially "radiogenic disease" 
under 38 C.F.R. § 3.311.  The record reflects that all 
development required under the regulation has been completed.  
Specifically, radiation dose information was developed, a 
medical opinion was obtained, and the claim was reviewed by 
the Director of the VA Compensation and Pension Service.  The 
radiation dose estimate of 13 rads is unrefuted.  In 
addition, the VA medical opinion is based upon the pertinent 
facts in this case, indicates that it is unlikely that the 
mesothelioma was due to ionizing radiation exposure from X-
rays, and is properly supported.  Based on this evidence the 
Director of the VA Compensation and Pension Service concluded 
that there was no reasonable possibility that the veteran's 
disability was the result of radiation exposure coincident to 
X-ray studies.

While the appellant has submitted medical information from 
the American Cancer Society and from a medical text book on 
oncology, the information provided therein is general in 
nature and does not address the specific facts of this case.  
Moreover, the information submitted by the appellant suggests 
only rarely does ionizing radiation from X-ray therapy cause 
the development of mesothelioma.  Here, the veteran never had 
X-ray therapy but only X-rays for diagnostic purposes.  Thus, 
this information may be viewed as somewhat supportive of the 
appellant's claim, but it is clearly outweighed by the VA 
medical opinion against the claim. 

Accordingly, service connection is not warranted for the 
cause of the veteran's death.  




ORDER

Service connection for the cause of the veteran's death is 
denied.  



______________________________
Shane A. Durkin
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

